1. I cannot concur in this opinion, or any part thereof. It overrules a line of Missouri cases, without even mentioning them. It should say that cases like St. Louis v. Hill, 116 Mo. 527; St. Louis v. Dorr, 145 Mo. 485, and St. Louis v. Dreisoerner,  243 Mo. 223, no longer state sound law. Thus in the last caseCorrecting  a pertinent ruling on the police power is well statedJudicial    thus:Error.
"The police power is a necessary and wholesome faculty of municipal government, but it only extends to the regulation of employments prejudicial to the public safety, health, morals and good government of the citizenry, and it `ends where those public interests are not beneficially served thereby.' [Gunning Co. v. St. Louis, supra, 235 Mo. l.c. 200.] It cannot sanction the confiscation of private property for aesthetic purposes. It was not shown in this case that there was any status of affairs in St. Louis which demanded the inclusion within this ordinance of a prohibition against the maintenance of a `manufacturing plant of whatsoever size, wherein machinery of any kind whatsoever shall be maintained or operated by means of steam, electricity, gas or other motive power, in any building, or any lot of ground within six hundred feet of Tower Grove Park.'
"We think this provision was an unwarranted exercise of power by the municipal assembly; that it is unreasonable on its face; and if applied to the calling of defendant, it would deprive him of the full uses of his property without compensation and without due process of law. It is therefore void and afforded no warrant whatever for his conviction by the lower court.
"The judgment is reversed and the defendant discharged, Brown,C., concurs.